UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-28312 FIRST FEDERAL BANCSHARES OF ARKANSAS, INC. (Exact name of registrant as specified in its charter) Arkansas 71-0785261 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1401 Highway 62-65 North Harrison, Arkansas (Address of principal executive office) (Zip Code) (870) 741-7641 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:As of November 7, 2011, there were issued and outstanding 19,302,603 shares of the Registrant's Common Stock, par value $.01 per share. FIRST FEDERAL BANCSHARES OF ARKANSAS, INC. TABLE OF CONTENTS Page Part I. Financial Information Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Statements of Financial Condition as of September 30, 2011 and December 31, 2010 (unaudited) 1 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2011 and 2010 (unaudited) 2 Condensed Consolidated Statement of Stockholders’ Equity for the nine months ended September 30, 2011 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 and 2010 (unaudited) 4 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 47 Item 4. Controls and Procedures 47 Part II. Other Information Item 1. Legal Proceedings 48 Item 1A. Risk Factors 48 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3. Defaults Upon Senior Securities 48 Item 4. Removed and Reserved 48 Item 5. Other Information 48 Item 6. Exhibits 48 Signatures Exhibits Part I.Financial Information Item 1.Financial Statements. FIRST FEDERAL BANCSHARES OF ARKANSAS, INC. CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands, except share data) (Unaudited) September 30, December 31, ASSETS Cash and cash equivalents $ $ Interest bearing time deposits in banks Investment securities - available for sale Federal Home Loan Bank stock—at cost Loans receivable, net of allowance of $27,972 and $31,084, respectively Loans held for sale Accrued interest receivable Real estate owned - net Office properties and equipment - net Cash surrender value of life insurance Prepaid expenses and other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Deposits $ $ Other borrowings Advance payments by borrowers for taxes and insurance Other liabilities Total liabilities $ $ STOCKHOLDERS’ EQUITY: Preferred stock, no par value, 5,000,000 shares authorized; Series A fixed rate cumulative perpetual; liquidation preference of $1,000 per share; none issued and outstanding at September 30, 2011 and 16,500 shares issued and outstanding at December 31, 2010 $ $ Common stock, $.01 par value—30,000,000 shares authorized; 19,302,603 and 969,357 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively 10 Additional paid-in capital Other comprehensive income (loss) ) Accumulated deficit ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See notes to unaudited condensed consolidated financial statements. 1 FIRST FEDERAL BANCSHARES OF ARKANSAS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except earnings per share) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, INTEREST INCOME: Loans receivable $ Investment securities: Taxable Nontaxable Other 35 66 Total interest income INTEREST EXPENSE: Deposits Other borrowings 74 Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES 21 NET INTEREST INCOME (LOSS) AFTER PROVISION FORLOAN LOSSES ) NONINTEREST INCOME: Net gain (loss) on sale of investment securities ) Deposit fee income Earnings on life insurance policies Gain on sale of loans Other Total noninterest income NONINTEREST EXPENSES: Salaries and employee benefits Net occupancy expense Real estate owned, net FDIC insurance Supervisory assessments 76 Data processing Professional fees Advertising and public relations 82 66 Postage and supplies Other Total noninterest expenses LOSS BEFORE INCOME TAXES ) INCOME TAX PROVISION (BENEFIT) 2 ) NET LOSS $ ) $ ) $ ) $ ) PREFERRED STOCK DIVIDENDS, ACCRETION OF DISCOUNT AND GAIN ON REDEMPTION OF PREFERRED STOCK ) NET INCOME (LOSS) AVAILABLE TO COMMON STOCKHOLDERS $ ) $ ) $ $ ) Basic earnings (loss) per common share $ ) $ ) $ $ ) Diluted earnings (loss) per common share $ ) $ ) $ $ ) Basic weighted average shares outstanding Effect of dilutive securities Diluted weighted average shares outstanding See notes to unaudited condensed consolidated financial statements. 2 FIRST FEDERAL BANCSHARES OF ARKANSAS, INC. CONDENSEDCONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2011 (In thousands, except share data) (Unaudited) Issued Issued Additional Accumulated Other Comprehensive Total Preferred Stock Common Stock Paid-In Income Accumulated Stockholders’ Shares Amount Shares Amount Capital (Loss) Deficit Equity BALANCE – January 1, 2011 $ $ 10 $ $ ) $ ) $ Net loss ) ) Change in unrealized gain/loss on investment securities available forsale arising during the period Total comprehensive income (loss) ) Redemption of preferred stockand warrants ) ) Cancellation of preferredstock dividends Common stock issued, net of offering costs of $1.4 million Stock compensation 29 29 Issuance of 2 million warrants BALANCE – September 30, 2011 $ ) $ See notes to unaudited condensed consolidated financial statements. 3 FIRST FEDERAL BANCSHARES OF ARKANSAS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended September 30, OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Provision for loan losses Provision for real estate losses Deferred tax provision (benefit) ) Change in deferred tax valuation allowance ) Accretion of discounts on investment securities, net ) ) Federal Home Loan Bank stock dividends (4
